Citation Nr: 1625082	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher evaluation for right lower extremity radiculopathy, currently rated at 20 percent.

2. Entitlement to a total disability rating due to individual unemployability based on service-connected disability (TDIU).

3. Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1975.

This case is before the Board of Veterans Appeals (Board) on appeal from a            July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which increased from 10 to 20 percent the evaluation for right lower extremity radiculopathy, from May 7, 2012.  The Veteran appealed for a higher schedular evaluation.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Jurisdiction was then transferred to the RO in St. Petersburg, Florida.  

A Board videoconference hearing was held in March 2016, the transcript of which is on file.  At the hearing the Veteran provided additional medical evidence accompanied by waiver of review by the Agency of Original Jurisdiction (AOJ).

During pendency of this appeal, by January 2015 rating decision the RO had proposed to decreased from 20 to 10 percent the evaluation for right lower extremity radiculopathy; however, that preliminary determination was never implemented, and so, the Veteran remains at 20 percent.
 
There also is an issue presented on appeal of entitlement to a TDIU.  The Veteran's claim for TDIU was before the RO and most recently denied by August 2015 RO rating decision, from which he did not commence an appeal by filing a timely Notice of Disagreement (NOD).  While that might ordinarily end inquiry into the matter, the Veteran has continued to pursue entitlement to a TDIU and filed a February 2016 VA medical provider's note as supporting evidence.  Moreover, the claim itself for TDIU is based on the stated severity of his right lower extremity radiculopathy, the very subject of the instant appeal, and so the TDIU issue is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).

An ancillary claim for SMC based on need for aid and attendance is raised.                      The Veteran's hearing testimony, including accompanied by a witness who indicated providing some assistance with activities of daily living due to back and nerve pain, establishes that entitlement to SMC has been raised.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran reported that the right lower extremity radiculopathy was progressively worsening.  Accordingly, a contemporaneous examination should be performed.

Examination is also needed to evaluate the Veteran for purpose of an SMC claim based on Aid an Attendance.  The AOJ should issue VCAA notice before completing development.  

Accordingly, these claims are REMANDED for the following action:

1. Send the Veteran a VCAA letter addressing the claim of entitlement to SMC for purpose of aid and attendance in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014), and all other applicable legal precedent.

2. Obtain the Veteran's most recent VA medical records, including from the outpatient clinic that is located in Naples, Florida.  Associate records received with the Veterans Benefits Management System (VBMS) electronic claims folder.

3. Then schedule the Veteran for VA examination regarding his claim for an increased rating to include on the basis of TDIU and the need for regular aid and attendance.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner is asked to provide information concerning the nature and severity of the right lower extremity disability.  The examiner should also provide information concerning the functional impairment that results from the service-connected degenerative joint disease of the lumbar spine and the right lower extremity disorder on the Veteran's ability to function and perform tasks in a work setting. 

The examiner must provide information regarding whether the Veteran's service-connected disorders (depressive disorder, right lower extremity radiculopathy, the surgical scar of the left lower lateral abdominal wall, and/or the lumbar spine disability) incapacitate him to such an extent that he cannot care for himself without the regular aid and assistance of another person. The examiner is requested to consider each disorder and its impact on the Veteran's ability to perform acts of daily living, including keeping himself clean and presentable, feeding, dressing and undressing himself, attending to the needs of nature, or incapacity which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

4. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claim on appeal for an increased rating to include on the basis of TDIU and SMC due to need for aid and attendance, in view of all additional evidence received.   If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







